Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a sharpening tool comprising a first sharpening accessory, the first sharpening accessory including first and second discs, having different sharpening characteristics, coupled to a first translation shaft, classified in B24B3/36.
II. Claims 1-6, 11-17, drawn to a sharpening tool comprising a second sharpening accessory, the second sharpening accessory including four independent discs provided at four different bevel angles, classified in B24B3/54.
III. Claims 1-6, 18, and 19, drawn to a sharpening tool comprising a third sharpening accessory, the third sharpening accessory including a chuck and reversibly coupled disc, classified in B24B23/022.
IV. Claims 20 and 21, drawn to a sharpening tool kit comprising the combination of at least two of the subcombinations of inventions I., II., and III. , classified in B24B45/006.
The inventions are independent or distinct, each from the other because:
Inventions I/II/III and IV are related as combination and subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
Invention  I., a subcombination of Invention IV., has additional features regarding a second disc coupled to the first translation shaft which is not required by the combination.
Invention II., a subcombination of Invention IV., has additional features including a resilient member and a third and fourth angled notch for processing a tool edge, which is not required by the combination. 
Invention III., a subcombination of Invention IV., has additional features including a first sharpening surface that is convex, which is not required by the combination.
Examiner notes that in one contemplated scope of combination claim 20, wherein the grouping requires the minimum of “at least two of” the subcombinations, i.e. excluding a third subcombination, the combination would not require the particulars of the excluded subcombination by default. 
  The subcombination(s) have separate utility such as imparting a sharpening edge on different types of tool surfaces, including multiple types of knives and cutting edges, lawn mowers, scissors, shears, outdoor tools such as axes, and so forth. Furthermore, the combination requiring a kit of the subcombinations also provides evidence that the subcombinations have independent and separate utility. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I., II., and III. are related as subcombinations disclosed as usable together in a single combination, i.e. Invention IV.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, 
Subcombination I. has separate utility such as sharpening knives or blades having of two angled options.
Subcombination II. has separate utility such as sharpening a cutting tool which requires four different beveled angles. 
Subcombination III. has separate utility such as sharpening a tool which does not required a notch and beveled angle, but instead uses a pivotable or rotating disc for sharpening. 
Subcombinations of Inventions I., II., and III. are separately useable and may be used to sharped a wide variety of different tools, as explained above. 
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications. The inventions have acquired a separate status in the art due to their recognized divergent subject matter. The inventions also require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies of queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723